DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES E. SMITH,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-3668

                         [February 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 11-3122-CF10A, 11-14074-CF10A and 11-16101-
CF10A.

  James E. Smith, Madison, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.